Citation Nr: 1034038	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-46 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for palatal hyperplasia.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 1986.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 decision rendered by the North Little 
Rock, Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied a compensable 
evaluation for palatal hyperplasia.  

In April 2010, the Veteran was scheduled to attend a 
videoconference hearing with a Veterans Law Judge.  He failed to 
report as scheduled.  


FINDING OF FACT

During active service, the Veteran sustained trauma to tooth 
number 9, resulting in a residual disability manifested by 
palatal hyperplasia.  Palatal hyperplasia results in only minimal 
functional impairment, and does not result in any limitation of 
interincisal range of motion, or bone loss to the mandible, 
maxilla, or hard palate.  


CONCLUSION OF LAW

The criteria for a compensable rating for palatal hyperplasia as 
secondary to dental trauma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.150, 
Diagnostic Code 9999-9912 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in January 2009 fully satisfied the duty to notify 
provisions regarding the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
letter provided information concerning how disability ratings 
were assigned and included rating criteria specific to the claim 
on appeal.  He was advised as to what evidence was of record, 
what evidence he should supply and what evidence VA would help 
him obtain.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the claims file.  
The Veteran identified relevant VA and private outpatient 
treatment records for the claimed disability and those records 
have been obtained and associated with the claims file.  He has 
not referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was provided a 
VA examination in January 2009.  

The examination report reference the Veteran's past medical 
history, recorded his current complaints and conducted an 
appropriate dental examination, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 
(2009).   

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Background and Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. T he Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

By way of history, in an April 1993 decision, the RO granted 
service connection for palatal hyperplasia.  The RO found that 
the Veteran sustained dental trauma in service when tooth number 
9 was knocked out and resulted in a residual disability 
manifested by palatal hyperplasia.  The disability was rated as 
noncompensably (zero percent) disabling, pursuant to 38 C.F.R. 
§ 4.150, Diagnostic Code 9999-9912.  

"Hyperplasia" refers to "abnormal multiplication or increase 
in the number of normal cells in normal arrangement in a 
tissue."  DORLANDS ILLUSTRATED MEDICAL DICTIONARY, 31ST Edition 
at 906 (2007).  "Palatal" pertains to the palate.  DORLANDS at 
1384. 

In January 2009, the Veteran filed an informal claim for 
increase.  He underwent a VA dental examination that same month.  
Following a review of the Veteran's claims file and VA medical 
records, the examiner conducted a physical examination.  The 
physical examination revealed minimal if any functional 
impairment due to loss of motion and masticatory function loss.  
There was no loss of range of motion.  There was no bone loss of 
the mandible, maxilla, or hard palate.  There was alveolar bone 
loss, but it was consistent with a history of chronic 
periodontitis.   

Private treatment records do not show treatment for the residual 
of trauma to tooth number 9 or for palatal hyperplasia.  They 
primarily show treatment for various dental conditions in the 
years prior to the initiation of the current claim.  

VA outpatient treatment records primarily show dental treatment 
for periodontitis.  

Dental conditions for which service-connected compensation 
benefits are available are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916.  As noted, the Veteran's service-
connected dental condition is rated as non-compensable pursuant 
to Diagnostic Code 9999-9912.  Diagnostic Code 9999 represents an 
unlisted disability that required rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.150.  See 38 C.F.R. § 4.27 
(2009) (hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen).  Diagnostic Code 9912 pertains 
to disabilities manifested by loss of less than half of the hard 
palate.  A 20 percent rating is warranted when there is evidence 
of a hard palate that is not replaceable with a dental 
prosthesis.  

Here, there is no evidence that the hard palate is not 
replaceable with a dental prosthesis.  As such, a 20 percent 
rating under Diagnostic Code 9912 is not for application.  

The Board has considered whether other Diagnostic Code addressing 
dental disabilities would result in a compensable evaluation.  
Under DC 9913 ratings are warranted based on loss of teeth due to 
loss of the substance of the maxilla or mandible, however the 
Veteran has never been diagnosed with, nor does he contend, that 
he has loss the substance of his maxilla or mandible.  Therefore, 
he is not entitled to a compensable rating under DC 9913.  

Diagnostic Codes 9901-9904 are not applicable given that there is 
no impairment in masticatory function as a result of loss, 
nonunion, or malunion of the mandible.  Similarly, the examiner 
noted no loss of motion of the temporomandibular joint.  Hence, a 
compensable rating is not warranted under Diagnostic Code 9905.  

Finally, there is no evidence showing that the service-connected 
disability results in loss of ramus, condyloid process, or loss 
or malunion of the maxilla.  Hence, compensable ratings are not 
warranted under Diagnostic Code 9906-9911 or Diagnostic Codes 
9914-9916.  

In short, while the Board is sympathetic that the Veteran has 
sustained dental bills, the vast majority of the bills are for 
treatment of non-service-connected dental conditions.  The Board 
is charged with assigning the appropriate rating for the service-
connected disability based on an application of the evidentiary 
facts to relevant rating criteria.  To the extent the appellant 
is requesting it, the Board does not have jurisdiction to 
authorize payment of his private dental bills.  Here, the 
preponderance of the evidence is against the claim for a 
compensable disability rating.  

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence or allegation suggesting that a schedular evaluation 
would be inadequate or that the disability picture presented is 
exceptional (the symptoms and impairment shown are encompassed by 
the schedular criteria).  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not indicated.  As the 
disposition of this claim is based on interpretation of the law, 
and not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

Entitlement to a compensable rating for palatal hyperplasia is 
denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


